AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF ASSETS AND ASSUMPTION OF
OBLIGATIONS

This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption
of Obligations (“Transfer and Assumption Agreement”) is made as of March 25,
2014, by Cubed, Inc., a Nevada corporation (“Assignor”), and Taylor Edgerton
(“Assignee”).

 

WHEREAS, Assignor has been engaged in the business of owning and exploring
certain mining claims in Plumas County, California (the “Business”); and

 

WHEREAS, Assignor desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Assignor, all of the assets of Assignor
relating to the operation of the Business, and in connection therewith, Assignee
has agreed to assume all of the liabilities of Assignor relating to the
Business, on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1. Assignment.

 

1.1. Assignment of Assets. For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by Assignor, Assignor does hereby
assign, grant, bargain, sell, convey, transfer and deliver to Assignee, and its
successors and assigns, all of Assignor’s right, title and interest in, to and
under the assets, properties and business, of every kind and description,
wherever located, real, personal or mixed, tangible or intangible, owned, held
or used in the conduct of the Business, including, but not limited to, that
certain unpatented mining claim located in Plumas County, California designated
as BLM No. CAMC 297778, and commonly known as “Check and Checkmate” (the
“Assets”).

 

1.2 Further Assurances. Assignor shall from time to time after the date hereof
at the request of Assignee and without further consideration execute and deliver
to Assignee such additional instruments of transfer and assignment, including
without limitation any bills of sale, assignments of leases, deeds, and other
recordable instruments of assignment, transfer and conveyance, in addition to
this Transfer and Assumption Agreement, as Assignee shall reasonably request to
evidence more fully the assignment by Assignor to Assignee of the Assets.

 

Section 2. Assumption.

 

2.1 Assumed Liabilities. As of the date hereof, Assignee hereby assumes and
agrees to pay, perform and discharge, fully and completely, (i) all liabilities,
commitments, contracts, agreements, obligations or other claims against
Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the
Business (the “Liabilities”).

 

 

 

2.2 Further Assurances. Assignee shall from time to time after the date hereof
at the request of Assignor and without further consideration execute and deliver
to Assignor such additional instruments of assumption in addition to this
Transfer and Assumption Agreement as Assignor shall reasonably request to
evidence more fully the assumption by Assignee of the Liabilities.

 

Section 3. Cancellation of Common Stock. As addition consideration to Assignor,
Assignee agrees to surrender for cancellation 6,360,000 shares of Cubed, Inc.
common stock currently held by Assignee.

 

Section 4. Headings. The descriptive headings contained in this Transfer and
Assumption Agreement are for convenience of reference only and shall not affect
in any way the meaning or interpretation of this Transfer and Assumption
Agreement.

 

Section 5. Governing Law. This Transfer and Assumption Agreement shall be
governed by and construed in accordance with the laws of the State of Nevada
applicable to contracts made and to be performed entirely within that state,
except that any conveyances of leaseholds and real property made herein shall be
governed by the laws of the respective jurisdictions in which such property is
located.

 

[The remainder of this page is blank intentionally.]

2

 

IN WITNESS WHEREOF, this Transfer and Assumption Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.

 

Assignor:

 

CUBED, INC.

 

 

 

By: /s/ Douglas Shinsato

Douglas Shinsato

President, CEO

 

 

Assignee:

 

 

/s/ Taylor Edgerton

Taylor Edgerton

 



3

 



 

 

